Argued April 14, 1924.
Simon Bandel was convicted on an indictment in several counts charging him with possessing and selling to named persons, a narcotic (heroin) contrary to the statute. He complains (1) that an acquittal was not directed; and (2) that certain drugs were admitted in evidence.
The appeal is without merit. There was evidence from which the jury could find that appellant possessed and dealt in the drug quite extensively, not alone, but even with the aid of others; that he assisted in moving the drugs (which he contends should not have been received in evidence) from the house of one confederate to the house of another; there is no dispute about the identity of the drug received in evidence, as his counsel frankly admitted at the oral argument; the evidence was submitted to the jury by an impartial charge of which no complaint is made.
The judgment is affirmed and the record remitted to the court below and it is ordered that the defendant appear in the court below at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed when the appeal in this case was made a supersedeas.